 BRASWELL MOTOR FREIGHT LINE503Braswell Motor Freight LineandDavidN. Jolly. Case10-CA-8438March 31, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNOn November 13, 1970, Trial Examiner Maurice S.Bush issued his Decision in this proceeding, findingthat the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision with a supporting brief, and motion toreopen the record.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Braswell Motor Freight Line, Bir-mingham, Alabama, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's recommended Order. 2IThe Respondent filed a motion to reopen the record for the taking ofadditional testimony on the ground that the Trial Examiner in his Decisionhad erroneously struck certain testimony as hearsay However, we find thatthe Trial Examiner did not err in striking the disputed testimony which, inany event, could not affect the result and which he also found not credibleAccordingly, the motion to reopen is denied2 In footnote 7 of the Trial Examiner's Decision, substitute "20" for"10" daysTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEMAURICE S. BUSH, Trial Examiner- The principal issueherein is whether the Respondent Company interfered withthe right of one of its pickup and delivery drivers, David N.Jolly,to engage in protected concerted activities inviolation of Section 8(a)(1) of the National Labor RelationsAct by discharging him for his refusal to cross a picket lineat the terminal of another trucking company. Respondent'sdefense to thisissue,as set forthin itsbrief, is that, "Jollywas discharged not for his refusal or failure to cross a picketline, but because he agreed to carry out an assignment andthen refused to do so with absolutely no extenuatingcircumstances, ... thereby . . . inconveniencing hisemployer."Should the Respondent be found to be in violation of theAct under the above issue, a secondary issue relating toremedy arises as to whether a job reinstatement ordershould be issued. This in turn revolves around the factualquestion of whether the Respondent made an outrightunconditional but rejected offer of reinstatement to Jollysubsequent to his termination so as to obviate the necessityfor a reinstatement order as well as for a backpay orderfrom and after the date of the reinstatement offer.The complaint herein was issued on August 4, 1970,pursuant to a charge and an amended charge filed June 25and July 20, 1970, respectively, and duly served uponRespondent.The case was teed before the Trial Examiner onSeptember 22, 1970, at Birmingham, Alabama. Briefs filedby counsel for General Counsel and Respondent have beencarefully reviewed and considered.Upon the entire record and from his observation of thewitnesses, the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent,Motor Freight Line, a Texas corporationengaged in business as a motor freight common carrier,has its principal office and place of business at Dallas,Texas, but operates terminals in several States, includingone at Birmingham, Alabama, the only facility involved inthis proceeding. In the course and conduct of its business,Respondent, in the past year which is representative of alltimes herein material, derived gross revenue in excess of$50,000 from the transportation of goods from Alabama topointsoutside the State of Alabama. Although theRespondent in its answer denies that it is engaged incommerce within the meaning of Section 2(6) and (7) of theAct, the pleadings herein and the record conclusivelyestablish,without any evidence to the contrary, thatRespondent is and has been at all times material herein,engaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE UNFAIR LABOR PRACTICESJollyworked for Respondent at its nonunion terminalfacility at Birmingham as one of its three city pickup anddelivery drivers for a period of about a year prior to hisdischarge on June 24, 1970. His hours of employment werefrom 8 a.m. to 5 p.m.At around noontime on June 24, Respondent's citydispatcher and dock foreman, Charles Roberts, told Jollythat a loaded Braswell trailer had arrived at the Birming-189 NLRB No. 77 504DECISIONSOF NATIONALLABOR RELATIONS BOARDham terminal of an interlining motor carrier,AAA MotorLines, for ultimate movement by Respondent. The Braswelltrailer had been on loan to AAA for about 2 weeks, but hadjust been returned with freight for shipment by Braswell.Roberts instructed Jolly to procede to AAA with a dieselroad tractor to pick up the trailer and to take a newly hiredover-the-road driver, Pope, along with him so that Popecould drive the tractor-trailer combination back to theBraswell terminal in order to give him some experience inhandling Braswell equipment (which was new to him)before he was assigned to his first long distance hauling forRespondent.In making the assignment, Roberts warned Jolly that theemployees at AAA had gone on strike that very morning.Jolly replied that under the circumstances, he "didn't careto go over there." However, on Roberts' urging that"arrangements have been made for you to go on in andhook on to our trailer . . . and bring it home," Jolly agreedbut only on the express condition that, "If there is a picketline up I am not going to cross it." Roberts' testimonyfurther shows that Jolly told him that, "If they try to stopme, I am not going in." Roberts replied, "Call me and I willcome over there and take it in myself."'At the AAA terminal Jolly found a picket line of about 10drivers and dockworkers. Jolly inquired if they would haveany objections to his crossing the picket line to pick up theBraswell trailer which had been dropped off before thestrike. The pickets informed him that, "We had rather thatyou didn't cross." Jolly replied that he would respect theirpicket line and would not cross it. Pope, Braswell's newlyhired driver, similarly refused to cross the picket line. Jollythereupon telephoned Roberts to tell him that the picketsobjected to his crossing the picket line and reiterated hisdecision not to cross it. Roberts instructed Jolly to remainat the AAA terminal and that he would be over in 30minutesto drive the load across himself. Jolly chatted withthe pickets, one of whom he knew from boyhood and othersfrom contacts in his work, for about a half hour when hewas asked to move his tractor by an AAA representative.2Jolly drove the tractor down the road a mile to theterminal of Ross Neeley Express, a firm with whomBraswell has a good deal of business and where Jolly's wifealso happens to be employed. There he telephoned Robertsto tell him where the tractor now was but before he couldconvey this information to him, Roberts put Respondent'sTerminal Manager James Pendley on the telephone to talkto Jolly. Pendley asked what the trouble was and Jollyreplied that there was a picket line up at AAA and therewas objection to his crossing the picket line and that underiThe findings of the above paragraph are based on the combinedundisputed testimony of Jolly and Roberts2The findings of this paragraph are similarly based on the combinedtestimony of Jolly and Roberts3The finding in the abovesentenceis based on the combined testimonyof Pendley and Jolly Pendley also testified that Mr Dove, the owner ofAAA, had told him during the noon hour of June 24 that he had checkedwith the pickets and they had informed him that they had never attemptedto stop Jolly from crossing the picket line to pick up the Braswell trailerObjections by General Counsel to this testimony by Pendley as to whatDove had told him about his conversations with the pickets, on the groundof hearsay was overruled Upon reconsideration, the Examiner revokes therulingand now sustains the objectionAccordingly, the describedtestimony is deemed stricken In any event the Examiner does not creditthese circumstanceshe would not cross the picket line.Pendley urged Jolly to pick up the Braswelltrailer,tellinghim that he would have no trouble with the pickets,3 butJolly still declined. Pendley thereupon, according to hisown testimony, told Jolly to "either pick the trailer up orcome in the terminal and punch out." Jolly replied, "I willcome in and punch out." During the telephone conversa-tion, Jolly told Pendley that he had driven the tractor overto the terminal of Ross Neeley Express because he had beenasked to remove the tractor from the premises of AAA.Pendley asked Jolly to put Pope on the telephone and hethen asked Pope to pick upthe Braswelltrailer, but Popelike Jolly refused to cross the picket line.With the refusal of both Jolly and Pope to cross the picketline,Pendley and Roberts drove over to Ross NeeleyExpress where Jolly had told Pendley he had brought theBraswell tractor to. Jolly'sexplanationfor leaving thetractor there was that "when a mantellsmeI am fired, I amnot going to get in his equipment anymore."At Ross Neeley, Roberts got into the tractor Jolly had leftthere and drove it over to AAA while Pendley followed himin his own car. Prior to taking off for AAA, Pendley andRoberts had looked for Jolly atRossNeeley, but he hadtaken off in his wife's carto theBraswell terminal to seePendley, but not findinghim therehe also drove over toAAA. There Jolly noticed that Roberts was driving thetractor he had leftat RossNeeley and that he was about topull out of the AAA terminal with the Braswell trailer.Observing Pendley standing at the side, Jolly walked overtohim and asked for his terminal pay. In this briefencounter, Jolly told Pendley "It is mighty chicken- - - - for you to fire me for notcrossingthe picket line."Pendley replied that he and Roberts had receivedpermission to cross the picket line and had crossed itwithout incident Upon hearing this Jolly drove back to thepicket line to confirm Pendley's assertion that he andRoberts had received permission to cross the picket lineOne picket stated that Pendley was a liar. At this point thepicket dashed over to confront Pendley just as he wasleaving the AAA driveway with the results as noted infootnote 3 above.The Examiner credits the testimony of Pendley andRoberts that they drove through the picket line withoutbeing stopped by the pickets and in fact were ignored bythem, but does not credit Pendley's testimony that after heand Roberts had crossed the picket line, he (Pendley) spoketo the pickets and received their permission for the pick-upof the loadedBraswell trailer. (Reference is again made tofootnote 3.)Pendley's testimonythatDove told himthat the picketshad no objectionsto Jolly crossingthe picket line and picking up the Braswell trailer and thatthey never stopped himfrom doingsoThis is obviouslyin conflict withPendley's own testimonythatwhen he and Roberts wentto the AAAterminal a few minutes laterto pick up theBraswell trailerhe was accostedby pickets who warnedhim thathe hadbetter notfire Jolly and that if hedid not put Jolly back to work, they would advise Jolly to file unfair laborcharges against Braswell and that "we will standbehind him [Jolly ] at thispoint " Thisadmitted actionby the picketsiswholly inconsistentwith anyclaim that the picketshad informedMr Dove thattheyhad no objectionsto Jolly crossingthe picketlineA further reason for discrediting thetestimony in question is that it was not corroboratedby any of the picketsthemselves BRASWELL MOTOR FREIGHT LINE505The Braswell trailer at the AAA which Jolly had declinedto cross the picket line to pick up contained United StatesGovernment freight consisting of bunk racks consigned tothe nearby England Air Force Base. At the time Robertsasked Jolly to pick up that trailer, he did not tell him itcontained Government freight. Similarly Roberts did nottell Jolly that the pickup was urgent.The record shows that at the time Jolly told Roberts ofhis refusal to cross the picket line at AAA, Respondent hadtwo other city drivers and a dockworker, as well as at leastone over -the-road driver, it could have asked to make thepickup, but did not. Respondent's city drivers work underan extremely flexible arrangement under which they are inmore or less regular contact in person or by telephone withthe Braswell terminal for new orders to pick up and deliveras they develop. The record further shows that it was nohardship for Roberts himself to make the pickup inquestion as he himself volunteered to do in the event Jollyfound a picket line at AAA.The distance between the Braswell and AAA terminals isabout 6 miles and the round trip between the terminals isonly about 30 minutes.The Braswell trailer at the AAA was one of nine trailerspermanently stationed at Respondent's Birmingham termi-nal. At the time Jolly was sent to the AAA to pick it up, ithad been on loan to that interlining trucking company forsome 14 days during which period Respondent had nooccasion to recall it for use in its own business. The othertrailers inRespondent's permanent pool in Birminghamhad adequately handled the load. If Respondent hadneeded an additional trailer on the day Jolly wasdischarged and the trailer it had loaned to AAA had notbeen available, it could have borrowed one of the AAAtrailersunder an arrangement the two interlining motorcarriershave had for years. Roberts' testimony thatBraswell's business had improved to the extent that itneeded an additional trailer on the day Jolly was fired is notcredited.After Jolly was terminated, Respondent had a part-timeemployee take over Jolly's job.The testimony of both Pendley and Roberts shows thatJolly was terminated solely by reason of the events thatoccurred on June 24. Their testimony shows without doubtthat he was fired that day because of his refusal to cross thepicket line of another trucking company contrary to hisinstructions.There is no evidence that union hostilityplayed any part in Jolly's discharge. Prior to his refusal topick up the trailer here in question, Jolly had never refusedan assignment. Roberts regarded Jolly as a good worker.4Giles Hallman succeeded Roberts on August 5, 1970, asRespondent's city dispatcher and dock foreman, but he wasno longer in the employment of Respondent at the time ofthe trial herein on September 22, 1970. Hallman testified asto an alleged offer of reinstatement he made to Jolly some 24At the hearing Respondent tried to show that there were contributingfactors to Jolly's discharge in addition to his refusal to cross the picket lineat AAA, such as complaints from two customers about Jolly's service andJolly's refusal to accept new working hours of 10 a m to 7 p in , in lieu ofthe 8 a in to 5 p m, working hours he had been hired to work Withreference to the latter, the record shows that Pendley went along withJolly's preference to stay on his original working schedule of 8 a in to 5p m , because of the hardship the new schedule would cause him due theweeks before the hearing in this case while Hallman wasstillcity dispatcher for Braswell. The alleged offer tookplace off the premises of Braswell at the dock of a companyknown as Howard Hall where both Hallman and Jollyhappened to be at thetime makingdeliveries or receivingfreight for their then respective employers.Hallmantestified that when he saw Jolly at Howard Hall he said tohim, "David, do you want to come back to Braswell? Thereis an opening and James [Pendley ] will hire you back if youwill come back." Hallman further testified that Jolly repliedas follows, "No, I've got a good job and they [the companyJolly was then working for] are going to go Union and I willmake more money." James Drake, a Braswell driver,testified that he was present during part of the conversationthatwas going on between Hallman and Jolly. Histestimony shows that the only part of the conversation heheard was Jolly's statement to Hallman that he (Jolly)already had a good job.Jolly's testimony confirms that Hallman did make somesort of inquiry of Jolly as to whether Jolly "wanted to comeback to Braswell." But Jolly's credited testimony shows,contrary to Hallman's testimony, that Jolly did not makean outright "No" answer to the inquiry of whether hewanted to come back to Braswell, but instead replied thathe "would wait until" a decision was reached in the presentcase and also that he did not want to work for Pendley, butifPendley left, he would go back. Whatever the true natureof Hallman's offer to Jolly was, the Examiner finds andconcludes that Jolly's reply was not an outright rejection ofthe "offer" but primarily a fencing for more time toconsider the offer and the desirability of once againworking under Pendley who he believed had unjustly firedhim for what Jolly considered his right to refuse to cross apicket line.Although Hallman's testimony that he had approachedJolly about returning to his job at Braswell was confirmedby Jolly, Hallman's testimony on direct examination thatTerminal Manager Pendley wanted to rehire Jolly is notcredited.ThisisbecauseHallmanhimselfoncross -examination admitted that prior to the time he spoketo Jolly about his interest in coming back to Braswell hehad never had a conversation with Pendley in which Jollyhad been discussed. The Examiner therefore determinesand finds that Hallman made his alleged offer ofreinstatement to Jolly without the knowledge or consent ofPendley.During the course of Respondent's cross-examination ofJolly to bring out Hallman's alleged offer to Jolly ofreemployment with Respondent, the Examiner inquiredwhether Respondent was then offering Jolly reinstatementto his former position withBraswell.Respondent's counselresponded in the negative.fact that his wife also worked to 5 p.m and thatthey had young children athome The record further shows that the two complaints Respondentreceived from customers about Jolly occurred months agoand wereisolated andnot considered of serious consequenceAs noted Pendley'stestimony shows thathe dischargedJolly solely becauseof his refusal tocross the picket line at AAA Theadditionalexcuses offered for Jolly'sdischarge are merely afterthoughts wholly unrelated to the real reason forhis discharge 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDDiscussion and Conclusionsisolated, nonrepetitive event in the numerous pickups anddeliveriesRespondent's three drivers perform daily. Atmost Jolly's refusal to pick up the trailer was a slightinconvenience to Respondent as it could easily have askedone of its other drivers to take over the assignment, butchose not to. It was such a small inconvenience thatDispatcher Roberts himself offered to come after the trailerifJolly encountered a picket line at the AAA terminal.When Jolly telephoned Roberts that there was a picket lineatAAA and reiterated his refusal to cross the picket line,Roberts and Terminal Manager Pendley drove over toAAA to pick up the trailer. It is not clear why Pendley wentalong with Roberts, but presumably it was because heanticipated some trouble in getting through the picket line.At any rate the pick -up of the trailer and its return to theBraswell terminal took no more than approximately 30minutes. The record supports the conclusions that Pendleyfired Jolly more out of anger for his refusal to cross thepicket line as instructed than for any effect his refusal hadon the overall or efficient operation of the business. Judgingfrom the high rate of employee turnover Respondent hashad in the times here pertinent,5 it appears that the overallefficiency of Respondent's operations was more adverselyaffected by Jolly's discharge as a relatively long term(I - year) employee than by his refusal to pick the trailer inquestion.In summary the Examiner finds and concludes thatRespondent is in violation of Section 8(a)(1) by reason of itsdischarge of Jolly for his refusal to cross a picket line at theterminal of another company in the performance of anassignment.An ancillary issue in thecase iswhether a standardreinstatement and backpay order should be issued herein.This in turn depends upon whether Respondent made anunconditional offer of reinstatement of Jolly prior to thetrial of the case as claimed by Respondent. The "offer" wasmade by Dispatcher Hallman who according to his owntestimony as found above, simply asked Jolly, "David, doyou want to come back to Braswell?" This "offer" wasmade without the consent or knowledge of TerminalManager Pendley who had fired Jolly and the "offer" wasnot renewed at the trial. The Examiner finds and concludesthat the so-called offer was not an unconditional offer ofreinstatement. Offers similar to the above have been heldnottobe unconditional offers of reinstatement.BarrPacking Company,82 NLRB I at page 4;Leeding Sales Co.,Inc.,155 NLRB 755 at pages 756, 757. As stated in theLeedingcase, "It is axiomatic that a discriminatee need notmake a choice of employment prior to receiving anunconditional offer of reinstatement." As such an uncondi-tional offer of reinstatement is lacking in this case, Jolly'sresponse to the inquiry, "Do you want to come back toBraswell?"even if deemed completely negative, isimmaterial.Leeding Sales Co., supra.Jolly's response,however, to the "offer" was, as found above, that he "wouldwait until" the decision in this case and that he did not wantto work for Pendley, but if Pendley left the employment ofBraswell,he would go back. The Examiner reiterates histook over Jolly's job when Jolly wasfiredon June 24 was no longerengaged incity pickup and deliveriesfor Respondent at the time of trialherein on September 22, 1970.The Examiner finds and concludes on the basis ofPendley's own testimony that Pendley terminated Jollybecause of his refusal to cross the picket line of theterminalof another truckingconcern.It isnow well settled that sucha refusal to crossa picket line is a protected form ofconcerted activity within the meaning of Section 7 of theAct.Rockaway News Supply Company,95 NLRB 336, enfd.denied on other grounds, 197 F.2d 111, affd. 345 U.S. 71.See alsoRedwing Carriers, Inc.,137 NLRB 1545, particular-ly footnote 5.Although the Respondent recognizes the right of anemployee to refuse to cross a picket line under establishedlaw, it seeks shelter for Jolly's discharge under acorresponding right given employers by the Board inRedwing Carriers, Inc., supra,namely, the right to run theirbusinessto preserve efficient operation, subject, however,to the condition that that right be balanced against the rightof employees to refuse to cross a picket line. To tip the scalein the balancing of these opposing rights in favor of theemployer, the Board in theRedwingcase held that theemployer must show that he "actedonlytopreserveefficientoperation of the business, and terminated theservicesof the employees only so it could immediately orwithin a short period thereafter replace them with otherswilling to perform the scheduled workw o r k .A later Board decision shows even more than theRedwingthat the burden of proof an employer must bear tojustify a discharge of an employee who refuses to cross apicket line is quite stringent. Thus inOvernite TransporationCompany,154 NLRB 1271, 1274, the Board holds, "that ifthe protected right of employees is tohaveany meaning at all,then the employer who would justify a discharge on thebasis ofan overriding employerinterestmust present morethana mere showing that someone else may have to do thework.That fact is inherent in every situation whereemployees fail to perform a portion of their assigned tasksby respecting a picket line. To acceptit aloneis conclusiveproof that theirserviceswere terminated solely to preserveefficient operation of the employer's business would be torender illusory any finding that the employees engaged inprotected concerted activity. It would leave the refusal tocross a picket line without any protection at all. Clearly,what is required is the balancing of two opposing rights,and itis only when the employer's businessneed to replace theemployees is suchasclearly to outweigh the employees' right toengage in protected activity that the invasion of the statutoryright is justified."(Emphasis supplied.)The record herein is virtually totally devoid of any"overriding employer interest" on the part of the Respon-dent to discharge Jolly because of his refusal to cross thepicket line. The removal of the Braswell trailer from theAAA terminal to Respondent's terminal was a one-shotoperation. It was not something that had to be done everyday. Jolly's refusal to cross a picket line to pick up thetrailer could not in any real sense have affected the overallefficiency of Respondent's operation as it involveda single5DispatcherRobertswas displaced by Hallman who stayed withRespondent only for a period of several weeks and was no longeremployed by Respondent at the time of trial. The part-time employee who BRASWELL MOTOR FREIGHT LINE507finding above that this response by Jolly was not anoutright rejection of the "offer" but primarily a fencing formore time to consider the offer and the desirability of onceagain working under Pendley who he believed had unjustlyfired him for what he (Jolly) considered his legal right torefuse to cross a picket line.Laminating Services, Inc.,167NLRB 234, 236.Due to the absence of an unconditional offer ofreinstatement by Respondent to Jolly, the standard orderfor reinstatement and backpay will be issued in this case.THE REMEDYHaving found that Respondent engaged in an unfairlabor practice in violation of Section 8(a)(1) of the Act, itwill be recommended that it cease and desist therefrom andtake certain affirmative action designed to effectuate thepurposes of the Act, including the offer of reinstatement ofDavid N. Jolly, with backpay computed in the manner setforth in F.W.Woolworth Company,90 NLRB 289, withinterest added thereto in the manner set forth inIsisPlumbing & Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact and uponthe record as a whole, I make the following:CONCLUSIONS OF LAW1.Respondent BraswellMotor Freight Line is anemployer within the meaning of Section 2(2) of the Act andis engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.By discharging David N. Jolly on June 24, 1970, forengaging in protected concerted activity, the Respondenthas violated Section 8(a)(1) of the Act.3.The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, the Examiner hereby issues the following recommend-ed:ORDERRespondent, Braswell Motor Freight Lines, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Interfering with the rights of employees to engage inprotected concerted activity by discharging them inviolation of Section 8(a)(1) of the Act.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right toself-organization, to form, join, or assist any labororganization, to bargain collectively through representa-tivesof their own choosing, and to engage in otherconcerted activities for the purposes of collective bargain-ing or other mutual aid or protection, or to refrain from anyor all such activities.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a) Offer David N. Jolly immediate and full reinstatementto his former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges previously enjoyed,and make him whole for any loss he may have suffered byreason of his unlawful discharge in the manner set forth inthe section of this Decision entitled "The Remedy."(b)NotifyDavid N. Jolly, if presently serving in theArmed Forces of the UnitedStates,of his right to fullreinstatement upon application in accordance with theSelectiveService Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(c)Preserve and make available to the Board and itsagents, upon request, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsrelevant or necessary to the determination of backpay dueand to the reinstatement and related rights provided underthe terms of this recommended Order.(d) Post at its Birmingham, Alabama, terminal copies ofthenotice attached hereto and marked "Appendix."6Copies of said notice on forms to be furnished by theRegional Director for Region 10 shall, after being signed byRespondent's representative, be posted by Respondentimmediately upon receipt thereof and maintained by it for60 consecutive days thereafter in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to ensure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 10 in writing,within 20 days from the date of this Recommended Orderwhat steps Respondent has taken to comply herewith.76 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations,and recommended Order hereinshall, as provided in Sec. 102.48 of theRules and Regulations,be adoptedby the Board and become its findings, conclusions, and order, and allobjections thereto shall be deemed waived for all purposes. In the eventthat the Board's Order is enforced by a Judgment of a United States Courtof Appeals, the words in the notice reading "Posted by Order of theNationalLaborRelationsBoard" shall be changed to read"PostedPursuant to a Judgment of the United States Court of Appeals Enforcingan Order ofthe NationalLaborRelations Board."In the event that this recommended Order is adopted by the Board,this provision shall be modified to read: "Notify saidRegionalDirector, inwriting,within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interfere with the right of employees toengage in protected concerted activity by dischargingthem for refusing to cross a lawful picket lineestablished at the premises of another employer.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise oftheir rights under Section 7 of the Act.WE WILL offer to David N. Jolly immediate and fullreinstatement to his former job or, if that job no longerexists, to a substantially equivalent position, without 508DECISIONSOF NATIONALLABOR RELATIONS BOARDprejudice to his seniority and other rights and privileges,and make him whole for any loss of earnings he mayhave suffered as a result of his discharge.WE WILL notify David N. Jolly, if presently serving inthe Armed Forces of the United States, of his right tofull reinstatement, upon application, in accordance withthe Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.All our employees are free to engage in concertedactivities for their mutual aid and protection within themeaning of Section 7 of the Act or to refrain from suchactivities.BRASWELL MOTOR FREIGHTLINE(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions,may be directed to the Board's Office,Peachtree Building, Room 701, 730 Peachtree St., N. E.,Atlanta, Georgia 30308, Telephone 701-526-5760.